Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, but upon printed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of appellant’s printed points on respondent’s attorney and files 6 typewritten copies or 19 mimeographed copies of the record on appeal and printed appellant’s points with this court. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.